Citation Nr: 0512462	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  00-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral eye 
impairment to include optic nerve atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the August 1999 decision, the RO 
denied the veteran's claim to reopen for service connection 
for an eye impairment to include optic nerve atrophy.  In 
February 2003, the Board reopened the veteran's claim.  In 
August 2003, the Board remanded the claim for further 
development.  The case has now been returned to the Board for 
further appellate review.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2002.  A transcript 
of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran suffered acute injuries to the eyes in 
service.

2.  Optic nerve atrophy and decreased vision are not due to 
injuries in service.

CONCLUSION OF LAW

Bilateral optic nerve atrophy and decreased vision were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA is codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA (November 9, 2000), and to 
claims filed before the date of enactment but not yet final 
as of that date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the October 1999 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.303, pertaining to the 
principles related to service connection.  In a July 2001 
VCAA letter, under a heading entitled "What Must the 
Evidence Show to Establish Entitlement," the RO stated that 
to establish entitlement to service connection, the evidence 
must show an injury in service or a disease that began in or 
was made worse by service, or an event in service causing 
injury or disease, a current physical or mental disability, 
and a relationship between the current disability and the 
injury, disease, or event in service.  Under a heading 
entitled "What Information or Evidence Do We Still Need from 
You," the RO stated that the veteran should submit evidence 
showing continuous existence of optic nerve atrophy since 
discharge and showing any residuals that might exist.  

The veteran was again notified of the evidence needed to 
support his appeal in an April 2004 VCAA letter.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the July 2001 VCAA letter, the RO stated that it 
would obtain the veteran's service medical records and other 
military service records if necessary.  It stated that VA 
would obtain any VA medical records or other medical 
treatment records identified by the veteran.  In the April 
2004 VCAA letter, the veteran was again notified that VA was 
responsible for obtaining relevant records from any Federal 
agency, including medical records from the military, from VA 
hospitals, or from the Social Security Administration (SSA).

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA examination records identified by the 
veteran.  The Board notes that on his March 1999 claim form, 
VA Form 21-526, the veteran checked a box indicating that he 
was receiving Social Security benefits.  However, the veteran 
has not indicated that he is receiving Social Security 
benefits due to an eye disability, nor do the SSA benefit 
statements (which were submitted by the veteran in response 
to an income verification query) indicate that the veteran 
was receiving SSA benefits due to an eye disability.  
Further, in a May 1999 VA general medical examination report, 
it was indicated that the veteran was unable to work and was 
on Social Security due to a back disability.  Thus, the Board 
finds that the Social Security records would be irrelevant to 
the veteran's claim for service connection for an eye 
disability.  VA is only required to make reasonable efforts 
to obtain relevant records.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(3) (2004).

The veteran has not indicated the existence of any records 
not associated with the claims file that would aid in 
substantiating his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the April 2004 VCAA letter, under a heading 
entitled "If You Have Any Additional Evidence," the veteran 
was requested to provide any evidence or information that he 
had pertaining to his appeal.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notices were provided, the case was addressed and a 
supplemental statement of the case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for bilateral eye 
impairment to include optic nerve atrophy.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that there were two incidents in service 
which caused his current eye impairment.  At the March 2002 
hearing, the veteran asserted that during boot camp, he was 
in flame throwers and he was sanding the guns when both eyes 
were injured.  He stated that the second time his eyes were 
injured in service was in Vietnam, where he served as an A-
gunner in the infantry.  He stated that when he was in a 
rocket launcher, a blast from the gun temporarily blinded him 
in both eyes.  These injuries are clearly documented in the 
veteran's service medical records.  The service medical 
records indicate that upon enlistment, clinical evaluation of 
the eyes was normal.  Distant vision in the right eye was 
20/25, corrected to 20/20, and distant vision in the left eye 
was 20/30, corrected to 20/20 (both eyes corrected with pin 
hole).  Near vision in both eyes was 20/30, corrected to 
20/20. 

The service medical records indicated that in June 1964, the 
veteran was diagnosed with a foreign body in the left eye.  
It was noted that the veteran was painting a gun when dirt 
blew into his left eye.  The foreign body was removed and 
ointment was applied.  The service medical records also 
indicated that in July 1965, in Vietnam, the veteran had a 
blast to the eyes during hostile action.  The records 
indicated that he had flash burns to both eyes from a rocket 
launcher, that he had a piece of wading in the right cornea, 
and that both eyes were irrigated and treated with 
bacitracin.  He was returned to duty within 5 days of the 
injury.  There is no further reference to these injuries in 
the service medical records.  In the veteran's August 1967 
"release from active duty" examination report, clinical 
evaluation of the eyes was normal.  Distant vision in the 
right eye was 20/20, and distant vision in the left eye was 
20/50.  His field of vision was normal and intraocular 
tension was normal.  On VA examination in April 1983 visual 
acuity was 20/25 in the right eye and 20/30 in the left eye.

The veteran asserts that he has had progressively worse 
vision and optical nerve atrophy due to these injuries in 
service.  He stated that he started wearing drugstore glasses 
after service and first sought treatment in 1987.  In a June 
1999 VA examination report, a VA opthamologist, Dr. S., 
diagnosed the veteran with optic atrophy, more advanced in 
the left eye, etiology undetermined.  Dr. S. stated that the 
optic atrophy could be because of the concussion injury due 
to the blast from the firing gun during service.  Dr. S. 
noted that the veteran was examined by a neurologist and no 
other diagnosis could be made and no other etiology could be 
determined for the cause of the optic atrophy.  Vision in the 
right eye was 20/50+1, improved to 20/40 J4.  Vision in the 
left eye finger-counting at 12 feet improved to 20/100-1.  

In an October 2002 report, in response to a Board request for 
an expert medical opinion, another VA opthamologist, Dr. H., 
reviewed the record and opined that in the event that it 
would have enough force to generate this type of injury, 
optic atrophy due to the blast from a weapon would have 
manifested itself much earlier, probably within several weeks 
rather than 30 years later.  He opined that he would have to 
rule this out as a possible etiology for the optic atrophy.  
He stated that a more reasonable source would be the 
possibility of venereal disease, and that an FTA should be 
done to rule out tertiary syphilis.  Dr. H. indicated that he 
had examined the veteran in April 2002 and that his vision 
was corrected by glasses to 20/25 in the right eye and 20/70 
in the left eye.

In a May 2003 VA examination report, Dr. S. reiterated his 
diagnosis and opinion that the etiology of the veteran's 
optic atrophy was undetermined, that a definitive cause of 
the optic atrophy could not be given, and that with a history 
of blast injury from a firing gun, this could be because of a 
concussion injury to the eye during that accident.  In 
response to Dr. H.'s opinion that veneral disease was a 
possible cause of the veteran's optic atrophy, Dr. S. stated 
that the veteran had urethral discharge during the service 
and was treated for venereal disease with negative FTA and 
VDRL, but that he did not think that the veteran had syphilis 
at that time and that the optic atrophy could not be due to 
the syphilitic etiology.  Dr. S. noted that during the 
current examination, FTA for syphilitic diagnosis was 
performed and was negative.  The veteran's vision in the 
right eye was 20/50, with +2.25 improved to 20/30, and in the 
left eye, the veteran admitted to finger counting at about 12 
feet, improved to 20/80 with +4.25.

Dr. S. reiterated his diagnosis and opinion in a May 2004 
examination report.  In that report, the veteran's vision in 
the right eye was 20/50, improved to 20/25, and the left eye 
was unchanged from the May 2003 examination,  with the 
veteran admitteing to finger counting at about 12 feet, 
improved to 20/80 with +4.25.  Another FTA was done, which 
was negative.

The Board finds the opinion of Dr. H. probative.  To support 
his opinion that optic atrophy was not due to the blast from 
the weapon, he provided a rationale stating that such an 
injury would have manifested itself much earlier, probably 
within several weeks rather than 30 years after the incident.  
Although Dr. S. opined that the blast from the weapon could 
be the cause of the optic atrophy, he does not provide a 
rationale for his opinion.  While Dr. H. is clear and 
unequivocal that the blast could not have caused the optic 
atrophy, Dr. S. is much less certain in his opinion that the 
blast "could" have caused the optic atrophy.  The Board 
also finds the lack of continuity of symptomatology 
probative.  The veteran indicated at the hearing that he did 
not seek treatment until 1987.  Although it is clear that the 
veteran suffered injuries to the eyes during service, the 
injuries were acute.  Clinical evaluation of the eyes was 
normal upon discharge from service.  Although vision 
decreased in the left eye from 20/30 at enlistment to 20/50 
at discharge, neither Dr. H. nor Dr. S., nor any other 
competent medical professional, has opined that the veteran's 
current eye impairment is due to the decrease in vision in 
the left eye in service.  Further, the veteran's vision in 
the left eye was 20/30 in a 1983 VA examination, indicating 
that the veteran's vision in his left eye actually improved 
after service as compared to that shown on service 
separation.

Although the veteran has asserted that his current eye 
impairment is due to the injuries in service, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  Whether the eye 
impairment is due to injuries in service is a matter of 
medical etiology.  Although the veteran served in combat, the 
provisions of 38 U.S.C.A. § 1154(b) do not support a grant of 
service connection, since the occurrence of the injuries in 
service is not in dispute.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for bilateral eye 
impairment, to include optic nerve atrophy, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral eye 
impairment, to include optic nerve atrophy, is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


